Title: From Alexander Hamilton to Timothy Pickering, [24–25 April 1800]
From: Hamilton, Alexander
To: Pickering, Timothy



Dr. Sir,
[New York April 24–25, 1800]

I send you the paragraph of a News Paper just published. I hope it is an Electioneering lie—but as it is likely to do mischief I will thank you by return of Post to inform me whether you have any thing to confirm or refute & particularly whether you have heared of the list with which Commodore Truxton’s name is connected.
Yrs. truly

A Hamilton
April 25. 1800

T Pickering Esq.


